Exhibit 10.1

 

Option No.:    

 

TESARO, INC.

2012 OMNIBUS INCENTIVE PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

TESARO, Inc., a Delaware corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $0.0001 (the “Common Stock”) to
the individual named below.  The terms and conditions of the option are set
forth in this cover sheet and in the attachment (collectively, the “Agreement”)
and in the Company’s 2012 Omnibus Incentive Plan (as it may be amended, the
“Plan”).

 

Grant Date:

 

Name of Participant:

 

Participant’s Employee Identification Number:             -        -

 

Number of Shares of Common Stock Covered by Option:

 

Option Price per Share of Common Stock:  U.S. $          .       (At least 100%
of Fair Market Value)

 

Vesting Schedule:  1/4th on                                              (the
“Vesting Start Date”) and 1/36th of the remaining unvested portion of the award
on each monthly anniversary of the Vesting Start Date thereafter.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached. 
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan.  Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

Participant:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

 

Title:

 

 

 

 

 

Attachment

 

 

 

This is not a stock certificate or a negotiable instrument

 

--------------------------------------------------------------------------------


 

Nonstatutory Stock Option

 

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares, unless the number of shares purchased is the total number available for
purchase under the option, by following the procedures set forth in the Plan and
below in this Agreement.

 

Your right to purchase shares of Common Stock under this option vests as set
forth in the Vesting Schedule shown on the Notice of Grant of Stock Options,
provided you then continue in Service. You cannot vest in more than the number
of shares covered by this option. No additional shares of Common Stock will vest
after your Service has terminated for any reason.

 

 

 

Term

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the tenth anniversary of the Grant Date, as shown
on the Notice of Grant of Stock Options. Your option will expire earlier (but
never later) if your Service terminates, as described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 

 

 

Death

 

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date twelve (12)
months after your termination date. In such a case, during the period following
your death up to the date twelve (12) months after your termination date,

 

2

--------------------------------------------------------------------------------


 

 

 

your estate or heirs may exercise the vested portion of your option.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve (12)
months after your termination date.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares of Common Stock should be registered (in your name only or in
your and your spouse’s names as joint tenants with right of survivorship).

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

By check payable to the order of the Company.

 

To the extent a public market for the Common Stock exists and to the extent the
Company has established a broker assisted cashless exercise program, by delivery
(on a form prescribed by the Company) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell Common Stock and to deliver
all or part of the sale proceeds to the Company in payment of the aggregate
option price and any withholding taxes.

 

By delivery of shares of Common Stock owned by you valued at

 

3

--------------------------------------------------------------------------------


 

 

 

Fair Market Value.

 

 

 

 

 

By delivery of shares of Common Stock otherwise issuable to you upon exercise of
this option, valued at Fair Market Value.

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Common Stock acquired under this option. In
the event that the Company determines that any federal, state, local or foreign
tax or withholding payment is required relating to the exercise or sale of
shares arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Subsidiary. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Common Stock otherwise issuable to you or by delivering to
the Company shares of Common Stock. The shares of Common Stock so delivered or
withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 

 

 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

 

 

Retention Rights

 

Neither your option nor this Agreement give you the right to be retained or
employed by the Company (or any of its Subsidiaries) in any capacity. The
Company (and any Subsidiary) reserve the right to terminate your Service at any
time and for any reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date

 

4

--------------------------------------------------------------------------------


 

 

 

occurs before your stock certificate is issued (or an appropriate book entry has
been made).

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding option, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any gain recognized
by you upon the exercise of an option or (B) a forfeiture of any Common Stock
acquired by you upon the exercise of an option (but the Company will pay you the
option price without interest).

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Subsidiaries is
engaged during your employment or other relationship with the Company or its
Subsidiaries or at the time of your termination of Service.

 

If it is ever determined by the Board that your actions have constituted
wrongdoing that contributed to any material misstatement or omission from any
report or statement filed by the Company with the U.S. Securities and Exchange
Commission, gross misconduct, breach of fiduciary duty to the Company, or fraud,
then the options shall be immediately forfeited; provided, however, that if the
option was exercised within two years prior to the Board of Directors
determination, you shall be required to pay to the Company an amount equal to
the aggregate value of the shares acquired upon such exercise at the date of the
Board determination.

 

 

 

Adjustments

 

In the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of shares, spin-off, or other
similar change in capitalization or event, the number of shares covered by this
option and the option price per share shall be adjusted pursuant to the Plan.
Your option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of Delaware other
than any conflicts or choice of law rule or principle

 

5

--------------------------------------------------------------------------------


 

 

 

that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan and the Notice of Grant of Stock Options is incorporated in
this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of options. Any prior agreements, commitments
or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By electronically accepting this option, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you work
or are employed, including, with respect to non-U.S. resident grantees, to the
United States, to transferees who shall include the Company and other persons
who are designated by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Secretary to request paper copies of these
documents.

 

 

 

Other Agreements

 

You agree, as a condition of the grant of this option, that in connection with
the exercise of the option, you will execute such additional documents and
agreements as the Company may require.

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that the Participant would be subject to the additional 20% tax
imposed on certain nonqualified deferred compensation plans pursuant to
Section 409A as a result of any provision of any this Agreement, such provision
shall be

 

6

--------------------------------------------------------------------------------


 

 

 

deemed amended to the minimum extent necessary to avoid application of such
additional tax. The nature of any such amendment shall be determined by the
Company.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7

--------------------------------------------------------------------------------